DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 17, 2020, is a continuation of a prior U.S. non-provisional application, filed on May 18, 2018, and claims benefit to a U.S. provisional application, filed on July 11, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-18 of U.S. Patent No. 10,742,775 in view of Park et al. (US 2005/0068981 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are directed to transmitting IPv4 packets with extension headers corresponding to receiving the IPv4 packets with extension headers recited by the reference claims, and considered as obvious variants of the reference claims to a person having ordinary skill in the art. Additional limitations of the present claims, such as the IPv4 packet is a fragment packet of larger packet recited by the present dependent claims, are further considered as obvious variants of the reference claims to a person having ordinary skill in the art (Park, para. [0048], “The IPv4/IPv6 expansion function converting unit 54 ”) The disclosure and suggestions of Park et al. are for reasons of implementing IP packet fragment conversion (Park, para. [0048], Id.) Accordingly, the present claims would have been obvious over the reference claims to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of implementing IP packet fragment conversion.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see http:// www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-eligibility rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-eligible subject matter.
Claims 15-20 are directed to a computer program product comprising computer-executable instructions. However, the claimed invention as directed to “[a] computer program per se, and accordingly is considered as directed to non-eligible subject matter (MPEP 2106.03, “Non-limiting examples of claims that are not directed to any of the statutory categories include […] Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.”) Still further, the claimed invention as directed to “computer program product comprising computer-executable instructions” is construed to include transitory signals per se, and accordingly is considered as directed to non-eligible subject matter. Ex parte Mewherter, 107 USPQ2d 1857 (PTAB 2013). A claim drawn to a computer program product comprising computer-executable instructions may be amended to narrow the claim to cover only statutory embodiments in order to overcome a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Such an amendment would not typically raise the issue of new matter based on the usual and customary meaning of computer program product. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23, 2010).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites “wherein the type of the first extension header indicates at least one of a hop-by-hop extension header or a destination extension header” (ll. 1-2), however there is 
Claim 20 recites “indicate, in the IPv4 header, an offset of the respective IPv4 fragment packet relative to a beginning IPv4 fragment packet of the larger [packet]” (ll. 3-4), however there is insufficient antecedent basis for the respective IPv4 fragment (l. 3) and the larger packet (l. 4) in the claim(s). Accordingly, amendment for dependence upon claim 19 is recommended.
Specification
The specification is objected to because of the following informalities. Paragraph [0090] recites “In an embodiment, the disclosure includes a means for [this will be completed upon completion of the claims.]” It is noted that the claims do not contain “means for” language construed under 35 U.S.C. 112(f). However, the specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery pertains, or with which it is most nearly connected, to make and use the same. 37 CFR 1.71(a). Appropriate correction is required.
Claim Objections
Claims 13 and 20 are objected to because of the following informalities. Claims 13 and 20 contain a spelling deficiency by reciting “the larger pack” (ll. 3, 4), which should be amended as the larger packet for consistency.  Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476